DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of the Claims
Amendment filed 4 February 2022 is acknowledged.  Claims 1-6 have been cancelled.  Claims 8, 12, 14, and 22 have been amended.  Claims 23-29 have been added.  Claims 8-12, 14, and 22-29 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 23, “an intermetallic phase layer directly disposed on the carrier, the intermetallic phase layer comprising Ni and Sn; [and] an adhesion layer directly disposed on the intermetallic phase layer,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 23, “an intermetallic phase layer directly disposed on the carrier, the intermetallic phase layer comprising Ni and Sn; [and] an adhesion layer directly disposed on the intermetallic phase layer,” must find support in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites the limitations, “an intermetallic phase layer directly disposed on the carrier, the intermetallic phase layer comprising Ni and Sn; [and] an adhesion layer directly disposed on the intermetallic phase layer.”  These limitations are not supported by the disclosure as originally filed.  As best understood by Examiner, the adhesion layer (3.3) is not directly disposed on the intermetallic phase layer (3.6) comprising Ni and Sn that is directly disposed on the carrier (1).  The solder layer (3.4) and potentially a second intermetallic phase layer (3.5) are formed between the adhesion layer (3.3) and the intermetallic phase layer (3.6), thus preventing said adhesion layer from being directly disposed on said intermetallic phase layer.
Claims 24-29 are rejected for merely containing the flaws of the parent claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “wherein the metallic surface is a layer disposed on the carrier, and wherein the metallic surface comprises Cu or Fe.”  It is unclear how the metallic surface comprises Cu or Fe when said metallic surface is recited as comprising Ni in claim 8 off which claim 11 depends.  If Applicant is intending to claim wherein the metallic surface is an alloy comprising Ni and one or more of Cu or Fe, claim 11 should be recited, “wherein the metallic surface further comprises Cu or Fe.”  For the purposes of applying art, the metallic surface will be interpreted as comprising Ni as recited in claim 8.
Claim 23 recites the limitations, “an intermetallic phase layer directly disposed on the carrier, the intermetallic phase layer comprising Ni and Sn; [and] an adhesion layer directly disposed on the intermetallic phase layer.”  These limitations are unclear in light of the disclosure.  As best understood by Examiner, the adhesion layer (3.3) is not directly disposed on the intermetallic phase layer (3.6) comprising Ni and Sn that is directly disposed on the carrier (1).  The solder layer (3.4) and potentially a second intermetallic phase layer (3.5) are formed between the adhesion layer (3.3) and the intermetallic phase layer (3.6), thus preventing said adhesion layer from being directly disposed on said intermetallic phase layer.  For the purposes of applying art, the limitations will be interpreted as the adhesion layer being disposed on the intermetallic phase layer.
Claims 24-29 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-12 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe et al. (US Patent 6,218,281, hereinafter Watanabe ‘281) in view of Theuss (US Patent Application Publication 2011/0163440, hereinafter Theuss ‘440), Otremba (US Patent Application Publication 2007/0025684, hereinafter Otremba ‘684), and Hosseini et al. (US Patent Application Publication 2007/0131734, hereinafter Hosseini ‘734), all four of record.
With respect to claim 8, Watanabe ‘281 teaches (FIG. 4B):
a solder layer (12c), the solder layer (12c) comprising Sn (col. 9, ln. 37-42);
an adhesion layer (6b and 12a wherein Ni) directly disposed on the solder layer (12c), the adhesion layer (6b and 12a wherein Ni) comprising Ni (col. 6, ln. 14-24; col. 9, ln. 37-42);
a functional layer (6a) directly disposed on the adhesion layer (6b and 12a wherein Ni), the functional layer (6a) comprising Ti, TiW or W (col. 6, ln. 14-24);
an electrical contact layer (3) directly disposed on the functional layer (6a), the electrical contact layer (3) comprising Al, Ti, Ag or Cr (col. 5, ln. 62 – col. 6, ln. 8); and
a semiconductor substrate (1) disposed on the electrical contact layer (3) (col. 5, ln. 62 – col. 6, ln. 8).
Thus, Watanabe ‘281 is shown to teach all the features of the claim with the exception of:
a carrier having a metallic surface comprising Ni; and
an intermetallic phase layer disposed on the carrier, the intermetallic phase layer comprising Ni and Sn;
wherein the solder layer is disposed on the intermetallic phase layer; and
wherein the semiconductor substrate is directly disposed on the electrical contact layer.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier having a metallic surface (11) comprising Ni directly affixed to a Sn solder layer (“bond layer”; [0040]) to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035, 0040]).
Further, Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phase layers (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phase layers arise as a byproduct of a soldering process.  When applied to Theuss ‘440, this would result in an intermetallic phase layer formed between the carrier and the solder layer comprising a binary alloy of Ni of the metallic surface (11) of the carrier and Sn of the solder layer (“bond layer”).
Still further, Hosseini ‘734 teaches (FIGs. 7 and 8) wherein a semiconductor substrate (“Si chip”) is directly disposed on an electrical contact layer (“Al”) ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]) to form an electronic component ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the system of Watanabe ‘281 further comprising a carrier having a metallic surface comprising Ni as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices; to have disposed on the carrier of Watanabe ‘281 and Theuss ‘440 an intermetallic phase layer, the intermetallic phase layer comprising Ni and Sn; wherein the solder layer is disposed on the intermetallic phase layer as taught by Otremba ‘684 as a byproduct of a soldering process; and to have formed the semiconductor substrate of Watanabe ‘281 directly disposed on the electrical contact layer as taught by Hosseini ‘734 as a means to join a semiconductor device to a chip carrier to form an electronic component.

With respect to claims 9 and 24, Watanabe ‘281 does not teach wherein the carrier comprises Cu, Ni or Fe.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier (11) comprising Ni to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 comprising Cu, Ni or Fe as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claims 10 and 25, Watanabe ‘281 does not teach wherein the carrier is a non-metallic carrier.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a non-metallic carrier having a metallic surface (11) to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the carrier of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as a non-metallic carrier as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claims 11 and 26, Watanabe ‘281 does not teach wherein the metallic surface is a layer disposed on the carrier, and wherein the metallic surface comprises Cu or Fe.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier having a metallic surface (11) comprising Ni and Cu to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the metallic surface of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as a layer disposed on the carrier, and wherein the metallic surface comprises Cu or Fe as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices.

With respect to claims 12 and 27, Watanabe ‘281 does not teach wherein the intermetallic phase layer comprises a binary alloy of Ni and Sn.
Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phase layers (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phase layers arise as a byproduct of a soldering process.  When applied to Theuss ‘440, this would result in an intermetallic phase layer formed between the carrier and the solder layer comprising a binary alloy of Ni of the metallic surface (11) of the carrier and Sn of the solder layer (“bond layer”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase layer of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 comprising a binary alloy of Ni and Sn as taught by Otremba ‘684 as a byproduct of a soldering process.

With respect to claim 23, as best understood by Examiner, Watanabe ‘281 teaches (FIG. 4B):
an adhesion layer (6b and 12a wherein Ni), the adhesion layer (6b and 12a wherein Ni) comprising Ni (col. 6, ln. 14-24; col. 9, ln. 37-42);
a functional layer (6a) directly disposed on the adhesion layer (6b and 12a wherein Ni), the functional layer (6a) comprising Ti, TiW or W (col. 6, ln. 14-24);
an electrical contact layer (3) directly disposed on the functional layer (6a), the electrical contact layer (3) comprising Al, Ti, Ag or Cr (col. 5, ln. 62 – col. 6, ln. 8); and
a semiconductor substrate (1) disposed on the electrical contact layer (3) (col. 5, ln. 62 – col. 6, ln. 8).
Thus, Watanabe ‘281 is shown to teach all the features of the claim with the exception of:
a carrier having a metallic surface comprising Ni; and
an intermetallic phase layer directly disposed on the carrier, the intermetallic phase layer comprising Ni and Sn;
wherein the adhesion layer is directly disposed on the intermetallic phase layer (see interpretation for this instance of “directly disposed” given in the 35 U.S.C. 112 2nd paragraph rejection above); and
wherein the semiconductor substrate is directly disposed on the electrical contact layer.
However, Theuss ‘440 teaches (FIGs. 2A-2E) a carrier having a metallic surface (11) comprising Ni directly affixed to a Sn solder layer (“bond layer”; [0040]) to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices ([0035, 0040]).
Further, Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phase layers (18) directly at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phase layers arise as a byproduct of a soldering process.  When applied to Theuss ‘440, this would result in an intermetallic phase layer formed between the carrier and the solder layer comprising a binary alloy of Ni of the metallic surface (11) of the carrier and Sn of the solder layer (“bond layer”).  The adhesion layer (6b and 12a wherein Ni) of Watanabe ‘281 would be disposed on said intermetallic phase layer (see interpretation for this instance of “directly disposed” given in the 35 U.S.C. 112 2nd paragraph rejection above).
Still further, Hosseini ‘734 teaches (FIGs. 7 and 8) wherein a semiconductor substrate (“Si chip”) is directly disposed on an electrical contact layer (“Al”) ([0081-0084]) as a means to join a semiconductor device to a chip carrier ([0057]) to form an electronic component ([0061]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the system of Watanabe ‘281 further comprising a carrier having a metallic surface comprising Ni as taught by Theuss ‘440 to mount a semiconductor device to a common carrier to provide stability and so that said semiconductor device may effectively interface with external devices; to have directly disposed on the carrier of Watanabe ‘281 and Theuss ‘440 an intermetallic phase layer, the intermetallic phase layer comprising Ni and Sn; wherein the adhesion layer is directly disposed on the intermetallic phase layer (see interpretation for this instance of “directly disposed” given in the 35 U.S.C. 112 2nd paragraph rejection above) as taught by Otremba ‘684 as a byproduct of a soldering process; and to have formed the semiconductor substrate of Watanabe ‘281 directly disposed on the electrical contact layer as taught by Hosseini ‘734 as a means to join a semiconductor device to a chip carrier to form an electronic component.

Claims 14 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as applied to claims 8 and 23 above, and further in view of Bieler et al. (US Patent Application Publication 2004/0112478, hereinafter Bieler ‘478) of record.
With respect to claims 14 and 28, Watanabe ‘281 does not teach wherein the intermetallic phase layer is a homogenous layer based on isothermal solidification of Sn and Ni at a soldering temperature.
However, Bieler ‘478 teaches forming an intermetallic phase layer to be homogeneous ([0015]).  This results in solder joints with increased strength, lower creep rates, and enhanced ductility as compared to known lead-free solders.
Further, Hosseini ‘734 teaches (FIGs. 7 and 8) an intermetallic phase layer (“Pd:Au:Sn”) formed by isothermal solidification ([0039]).  This isothermal solidification process results in joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase layer of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as a homogenous layer as taught by Bieler ‘478 to form a solder joint having increased strength, lower creep rates, and enhanced ductility as compared to known lead-free solders; and to have formed the intermetallic phase layer of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 based on isothermal solidification of Sn and Ni at a soldering temperature as taught by Hosseini ‘734 to produce joints having a greater mechanical, electrical, and thermal capability than that of the conventionally produced joint.
The expression, “based on isothermal solidification of Sn and Ni at a soldering temperature,” is taken to be a product-by-process limitation and is given limited patentable weight.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.

Claims 22 and 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 as applied to claims 8 and 23 above, and further in view of Bergmann et al. (German Patent Application Publication 101 24 141, hereinafter Bergmann ‘141) of record.
	With respect to claims 22 and 29, Watanabe ‘281 does not teach wherein the intermetallic phase layer, the solder layer, the adhesion layer, the functional layer, and the electrical contact layer are free from gold.
However, Bergmann ‘141 teaches (FIG. 4) an Au free alternative layer system connecting a semiconductor substrate to a carrier ([0049-0059]) to affect the thermomechanical release in tension at a junction between the semiconductor substrate and the carrier (abstract).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have formed the intermetallic phase layer, the solder layer, the adhesion layer, the functional layer, and the electrical contact layer of Watanabe ‘281, Theuss ‘440, Otremba ‘684, and Hosseini ‘734 free from gold as taught by Bergmann ‘141 to affect the thermomechanical release in tension at the junction between the semiconductor substrate and the carrier.

Response to Arguments
Applicant's arguments filed 4 February 2022 have been fully considered but they are not persuasive.
Applicant argues (remarks, p. 6) that first, neither Theuss ‘440 nor Otremba ‘684 shows an intermetallic phase layer comprising Ni and Sn.  Theuss ‘440 does not show that the formed ordinary Si/Ni solder connection includes a Si/Ni intermetallic phase layer.  Otremba ‘684 does also not show such a Si/Ni intermetallic phase layer since it only shows a AnSn, InSn, AgSn or CuSn over a copper/copper alloy.
Theuss ‘440 is not cited to teach the formation of intermetallic phase layers.  Otremba ‘684 is cited to teach the formation of intermetallic phase layers as set forth in the above rejection.  Otremba ‘684 is not cited to teach the specific materials of the intermetallic phase layers.  Rather, Watanabe ‘281 and Theuss ‘440 are cited to teach the Ni and Sn materials that form the intermetallic phase layers when the teachings of Otremba ‘684 are applied thereto.  In response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues (remarks, p. 6) that second, assuming the Office action argues that any solder formation automatically (“byproduct”) forms an intermetallic phase layer, Applicant notes that a Si/Ni ordinary solder connection is structurally, physically and chemically different from a Si/Ni intermetallic phase.  Accordingly, it is not correct that any solder formation automatically forms an intermetallic phase layer.  Examiner respectfully disagrees.
Otremba ‘684 teaches (FIGs. 1 and 2) forming intermetallic phase layers (18) at interfaces between a carrier (4) and a solder layer (14) ([0046]) in attaching a semiconductor chip to said carrier without damage by heat treatment ([0020]).  These intermetallic phase layers arise as a byproduct of a soldering process.  When applied to Theuss ‘440, this would result in an intermetallic phase layer formed between the carrier and the solder layer comprising a binary alloy of Ni of the metallic surface (11) of the carrier and Sn of the solder layer (“bond layer”).  The rejection does not rely on an Si/Ni ordinary solder.  Rather, the rejection relies upon the teachings of Watanabe ‘281 and Theuss ‘440 for the materials of the carrier having a metallic surface comprising Ni and the solder layer comprising Sn, and upon the teachings of Otremba ‘684 for the intermetallic phase layers that would form between said carrier and said solder layer in attaching a semiconductor chip to said carrier without damage by heat treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826